 

 

 

Case 9:21-cv-80951-WPD Document1 Entered on FLSD Docket 05/27/2021 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

 

aula Phllasor Bouckteal

Complaint for Violation of Civil
Rights
(Non-Prisoner Complaint)

 

 

(Write the full name of each plaintiff who is filing

 

 

 

 

this complaint. If the names of all the plaintiffs Case No.
cannot fit in the space above, please write’ “see . ,
ely to be filled in by the Clerk’s O
attached” in. the space and attach an additional (to be filled in by the Clerk's Office)
page with thé full list of names.) Jury Trial: if Yes ONo_
t. rebermeAeS Dc.
agains
pase snd four ih Ison
Javies Deus 4kA Klaine hanaSsler MAY 27 202!
er &x<onVO Corlomutum ANGELA E NOBLE,

 

 

 

Kyaw, \ { a k ofe 5.0. OF FLA WEB.

(Write | the full name of each defendant who is
being sued:: If the names of all the defendants
cavinot fit tin the space above, please write “see
attached” in the space and attach an additional
page with the full list of names. Do not include
addresses here.)

 

 

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting
from public access to electronic court files. Under this rule, papers filed with the court should
not contain: an individual’s full social security number or full birth date; the full name of a
person known to be a minor; or a complete financial account number. A filing may include
only: the last four digits of a social security number; the year of an individual’s birth; a
minor’s initials; and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other
materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an
application to proceed in forma pauperis.

 

 

 

 
 

 

Case 9:21-cv-80951-WPD Document1 Entered on FLSD Docket 05/27/2021 Page 2 of 7

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Zr ) la Cull Loser ken

Street Address Tl 7 SEU ©

City and County Dee) pach ~ Blu Caachi
State and ZipCode EVO VA. ZBHY4 iar

Telephone Number © 6 a log(g= Od 4 ze

E-mail Address

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if
needed.

Defendant No. 1

 

 

Name Dann vu and Te uray lh Ison
Job or Title Own brs os (ev), iSoy hk and SCOP 1A
(if known) Cann A AW TONVEROMWVOMTY Cet qo 7

Street Address VA OO UW 17 “Ave Su ite a 7O
City andCounty = Delpa U Bona (alm Bac og
State and Zip Code E; ioc wa. D ‘3 th oY a

Telephone Number AZol- 63 TZ ~BYT. KX
E-mail Address

 

 

 

 

(if known)
[1 Individual capacity A Official capacity
Defendant No. 2
Name camesbeuis Aka lane hancader
Job or Title Pres. Sakon Ocovas mw (tum ~
 

Case 9:21-cv-80951-WPD Document1 Entered on FLSD Docket 05/27/2021 Page 3 of 7

The Parties to This Complaint
The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Pole. Phil Wen Bellen

Street Address TW7 Sakcs CG
City and County Pelrey Beach, Qs Rone Corapon a
State and Zip Code _f-/or7 is 3s Hh oO

Telephone Number C 2-686 Orv Z
E-mail Address

 

 

The Defendant(s)

Provide the information below for-each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if

Defendant “B)-

 

 

Name dames Davis AKA Elane Lencacher
Job or Title tres. oF yond Candamuin, Cm
(if known)

Street Address ch Ve s\. a Pro pesty PEUICeR

City and County «7d ck of Commerce Dr Svile I13
State and Zip Code Puce Reston ,FL 33Y4© Z.
Telephone Number . 5SH7T> 22 fo _ Gy ff

E-mail Address
(if known)

C1 Individual capacity - ae Official capacity

 

Defendant Neg)

Name Ryan BlhaksSs

Job or Title ' Lew ve im
 

Case 9:21-cv-80951-WPD Document1 Entered on FLSD Docket 05/27/2021 Page 4 of 7

i The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Pole Philosen Buller
WNT eakeny/, CG

Geach  &a\ wlan Gop
Flonadss. ee , JLo
So2—- LS od h

 

Provide the information below for-cach defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title Gf
known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if

 

 

 

 

 

 

 

 

needed.
Defendant No.
Name Kuan % ! I aks
Job or Title | -) healer
(if known) a
Street Address HO0 S. 5 A412 Hus aL FAO
City and County Peca. Retteon “lw a aly Cg.
State and Zip Code _ ELE lorvae BB Baa.
Telephone Number « 4 bt 3 of. I. Ze _
E-mail Address |
(if known)
[= Individual capacity -- yo Official capacity
Defendant No.
Name ;
Job or Title ~

 
 

 

Case 9:21-cv-80951-WPD Document1 Entered on FLSD Docket 05/27/2021 Page 5 of 7

Tl. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was
personally involved in the alleged wrongful action, along with the dates and locations of
all relevant events. You may wish to include further details such as the names of other
persons involved in the events giving rise to your claims. Do not cite any cases or
statutes. If more than one claim is asserted, number each claim and write a short and
plain statement of each claim in a separate-paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur? .

Saxonu O Delray Boacl Florida.

Condemimium

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

Around March 2g* xO1g

 

 

C. What are the facts underlying your claim(s)? (For example: What happened to
you? Who did what? Was anyone else involved? Who else saw what happened?)

i discoveres the Beard % Secu,
pile Wane e. PAS aleotred ley)
INSUrence_ ead, lds In in wave to

he a-parl of a sext a= \eller

to All occu Pew TS af Sayont O+-h~.

Miekt bofore Khe board meeting ,
Warning them Of what was haepén wg
Cida not heve copy of letter? Tre followin

IS Wheat happent +o me Since - "Wp Civ] a is
Were trempledon = freedory of Speech — GFture.
avy Mhuman eeay mom in the form of
Revenge | Libel, slander and eX laws tions) decade,

See — Follouting fapes.
 

 

Case 9:21-cv-80951-WPD Document1 Entered on FLSD Docket 05/27/2021 Page 6 of 7

IV. Injuries

If you sustained injuries related tothe events alleged above, describe your injuries and
state what medical treatment, if any, you required and did or did not receive.

 

V. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not
cite any cases or statutes. If requesting money damages, include the amounts of any
actual damages and/or punitive damages claimed for the acts alleged. Explain the basis
for these claims.

$ 300,000 Ryitve Damage

— $506,000 Kmotiomal bisttess
wf 1S, Joo Hetua| Damage _

— foll AudiT of Saxony O Cand. or . Gy Lp OaNT-S
tor three, deCen dewts — wt t/ Prove all my
allessTions
— Money amonl — 4 Years oe tecture he. vest

of mu [te Buay €raom Saxomvuband monies
for via ch idr-elbwm ‘Kor theict IOS6S-

VI. Certification and Closing

 

 

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.
 

Case 9:21-cv-80951-WPD Document1 Entered on FLSD Docket 05/27/2021 Page 7 of 7

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: Mae] aT 201
Signature of Plaintiff  foruo P (Qsre Sloy

Printed Name of Plaintiff Pula P aickled

 

B. For Attorneys
Date of signing: ,20_

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address
Telephone Number
E-mail Address

 

 

 

 
